         Case 1:14-cr-00068-LGS Document 354 Filed 06/26/19 Page 1 of 3


                                                      U.S. Department of Justice

                                                      United States Attorney
                                                      Southern District of New York


                                                      The Silvio J. Mollo Building
                                                      One Saint Andrew’s Plaza
                                                      New York, New York 10007


                                                      June 26, 2019


By ECF
Hon. Lorna G. Schofield
United States District Judge
Southern District of New York
Daniel Patrick Moynihan U.S. Courthouse
500 Pearl Street
New York, New York 10007

               Re:      United States v. Ross William Ulbricht, 14 Cr. 68 (LGS)

Dear Judge Schofield:

       The Government writes in response to defendant Ross Ulbricht’s motion for discovery in
support of his anticipated habeas petition (Dkt. No. 343), and the Court’s Order dated June 14,
2019 (Dkt. No. 350). For the reasons stated below, the Government respectfully submits that
Ulbricht’s discovery motion is premature and should either be denied without prejudice to renewal
upon the filing of Ulbricht’s habeas petition, or that the Government should be permitted to
respond to that motion as part of its answer to such a petition.

        “A habeas petitioner, unlike the usual civil litigant in federal court, is not entitled
to discovery as a matter of ordinary course.” Bracy v. Gramley, 520 U.S. 899, 904 (1997); Harris
v. Nelson, 394 U.S. 286, 295 (1969); accord Pizzuti v. United States, 809 F. Supp. 2d 164, 175
(S.D.N.Y. 2011). The Second Circuit has observed that “Rule 6(a) of the Rules Governing Section
2255 Proceedings . . . provides that a § 2255 petitioner is entitled to undertake discovery only when
‘the judge in the exercise of his discretion and for good cause shown grants leave to do so,
but not otherwise.’” Lewal v. United States, 152 F.3d 919, 1998 WL 425877 at *2 (2d Cir. 1998)
(unpublished).

        A petitioner “bears a heavy burden in establishing a right to discovery.” Renis v.
Thomas, No. 02 Civ. 9256 (DAB) (RLE), 2003 WL 22358799, at *2 (S.D.N.Y. Oct. 16, 2003)
(citing Bracy, 520 U.S. at 904). In order to show “good cause,” a petitioner must present “specific
allegations” that give the Court “reason to believe that the petitioner may, if the facts are fully
developed, be able to demonstrate that he is . . . entitled to relief.” Bracy, 520 U.S. at 908–09
(further citations omitted). “A court may deny a petitioner’s request for discovery ‘where the
petitioner provides no specific evidence that the requested discovery would support
his habeas corpus petition.’” Pizzuti, 809 F. Supp. 2d at 176 (quoting Hirschfeld v. Comm’r of the
Div. of Parole, 215 F.R.D. 464, 465 (S.D.N.Y. 2003); see, e.g., Renis, 2003 WL 22358799, at *1
         Case 1:14-cr-00068-LGS Document 354 Filed 06/26/19 Page 2 of 3



(“Generalized statements regarding the possibility of the existence of discoverable material cannot
yield ‘good cause.’”).

       “Rule 6 does not license a petitioner to engage in a ‘fishing expedition’ by seeking
documents ‘merely to determine whether the requested items contain any grounds that might
support his petition, and not because the documents actually advance his claims of error.” Ruine
v. Walsh, No. 00 CIV. 3798 (RWS), 2005 WL 1668855, at *6 (S.D.N.Y. July 14, 2005); quoting
Charles v. Artuz, 21 F. Supp.2d 168, 169 (E.D.N.Y. 1998); accord Pizzuti, 809 F. Supp. 2d at 176.

        Before addressing whether a petitioner is entitled to discovery, his claim’s “essential
elements” must be identified. Bracy, 520 U.S. at 904 (citing United States v. Armstrong, 517 U.S.
456, 468 (1996)). Here, that task can only be conducted after Ulbricht files his actual habeas
corpus petition. While Ulbricht has described certain ineffective assistance claims he intends to
make in his habeas petition, he has not yet made those claims or filed the petition. The Government
does not know what, if any, other claims Ulbricht will lodge against his conviction in that petition,
and whether the sought discovery will bear any relation to those claims. If the Ulbricht’s claims
are procedurally or substantively deficient as a matter of law, then he will not be able to
demonstrate any good cause to obtain discovery on those claims. See Gonzalez v. Bennett, No. 00
CIV. 8401 (VM), 2001 WL 1537553, at *5 (S.D.N.Y. Nov. 30, 2001) (denying discovery motion
because the claims it was alleged to support were insufficient for procedural and substantive
reasons); Ruine v. Walsh, No. 00 CIV. 3798 (RWS), 2005 WL 1668855, at *7 (S.D.N.Y. July 14,
2005) (denying discovery motion where materials sought were irrelevant to claims raised in habeas
proceeding). At this premature stage, the Government is not in a position to assess the merits of
Ulbricht’s underlying habeas claims so as to determine whether he is entitled to obtain discovery
with respect to those specific claims. 1

         The Court may deny Ulbricht’s premature motion for discovery without prejudice pending
the filing and briefing of his habeas corpus petition. “Until [a petitioner] has filed a federal habeas
petition on an exhausted claim, he cannot avail himself of Rule 6 discovery.” Calderon v. U.S.
Dist. Court for the N. Dist. of California, 120 F.3d 927, 928 (9th Cir. 1997) (citations and
quotations omitted); see, e.g., Hirschfeld v. Comm’r of Div. of Parole, 215 F.R.D. 464, 465
(S.D.N.Y. 2003) (denying habeas petitioner’s request for discovery without prejudice because the
answer and reply to the petition had not yet been filed); United States v. Jordan, 379 F. App’x
758, 761 (10th Cir. 2010) (denying “discovery request for the purpose of filing a future habeas
corpus action [as] premature”); Buzzard v. Swenson, No. C06-1653-JLR-MAT, 2007 WL 710093,
at *1 (W.D. Wash. Mar. 6, 2007) (denying as “premature” petitioner’s request for discovery who
had not yet submitted a statement of facts and law supporting his 28 U.S.C. § 2254 habeas petition,

1
  It bears noting, however, that on the present record Ulbricht’s discovery motion appears to be
without merit. The discovery produced to Ulbricht shows that the MAC address referenced in the
search warrant matches the MAC address of Ulbricht’s laptop. Ulbricht never alleges
otherwise. Thus, among other problems with his argument, there can be no claim of prejudice that
is not entirely fanciful: Agents learned of a particular MAC address by using a wireless pen router;
the search warrant affidavit seeking authorization for the seizure and search of Ulbricht’s laptop
truthfully and accurately reported that MAC address; and the execution of the search of Ulbricht’s
laptop revealed that the computer had the same MAC address as was reported in the search warrant
affidavit. These straightforward facts eviscerate Ulbricht’s claim, and reveal it for what it truly
is—a prohibited “fishing expedition.” Ruine, 2005 WL 1668855, at *6.

                                                  2
         Case 1:14-cr-00068-LGS Document 354 Filed 06/26/19 Page 3 of 3



but permitting petitioner to renew his motion this motion following receipt of respondent’s answer
and relevant court records). In Calderon v. U.S. Dist. Court for the N. Dist. of California, for
example, the Ninth Circuit granted a writ of mandamus vacating the district court’s discovery
orders and “prohibiting the issuance of any discovery orders until [the defendant] files a petition
for writ of habeas corpus in federal court presenting only exhausted claims.” 120 F.3d 927, 928
(9th Cir. 1997).

       Alternatively, in the interest of efficiency, the Government respectfully submits that it
should be permitted to respond to Ulbricht’s discovery motion as part of its answer to Ulbricht’s
habeas petition. The Government respectfully requests that its answer to that petition and the
accompanying discovery motion be due at least 90 days after service of the petition on the
Government.



                                                     Respectfully,

                                                     GEOFFREY S. BERMAN
                                                     United States Attorney


                                                 By: ______________________________
                                                     Vladislav Vainberg
                                                     Michael Neff
                                                     Eun Young Choi
                                                     Assistant United States Attorneys
                                                     Southern District of New York

cc:    Paul Grant, Esq. (via ECF)




                                                3
